ICJ_116_ArmedActivities_COD_UGA_2020-09-08_ORD_01_NA_00_EN.txt.                                  COUR INTERNATIONALE DE JUSTICE


                                    RECUEIL DES ARRÊTS,
                             AVIS CONSULTATIFS ET ORDONNANCES


                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                       (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                               ORDONNANCE DU 8 SEPTEMBRE 2020




                                        2020
                                 INTERNATIONAL COURT OF JUSTICE


                                  REPORTS OF JUDGMENTS,
                               ADVISORY OPINIONS AND ORDERS


                                ARMED ACTIVITIES
                         ON THE TERRITORY OF THE CONGO
                        (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                                  ORDER OF 8 SEPTEMBER 2020




4 CIJ1193_Ord.indb 1                                                   14/09/21 14:27

                                         Mode officiel de citation :
                                Activités armées sur le territoire du Congo
                             (République démocratique du Congo c. Ouganda),
                        ordonnance du 8 septembre 2020, C.I.J. Recueil 2020, p. 264




                                             Official citation :
                              Armed Activities on the Territory of the Congo
                             (Democratic Republic of the Congo v. Uganda),
                          Order of 8 September 2020, I.C.J. Reports 2020, p. 264




                                                                             1193
                                                              No de vente:
                 ISSN 0074-4441                               Sales number
                 ISBN 978-92-1-003854-6




4 CIJ1193_Ord.indb 2                                                                  14/09/21 14:27

                                                        8 SEPTEMBRE 2020

                                                         ORDONNANCE




                                    ACTIVITÉS ARMÉES
                               SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                     ARMED ACTIVITIES
                              ON THE TERRITORY OF THE CONGO
                       (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                       8 SEPTEMBER 2020

                                                              ORDER




4 CIJ1193_Ord.indb 3                                                       14/09/21 14:27

                                                                                                                                    264




                                        INTERNATIONAL COURT OF JUSTICE
                                                                   YEAR 2020
                                                                                                                                                  2020
                                                               8 September 2020                                                               8 September
                                                                                                                                              General List
                                                                                                                                                No. 116
                                  ARMED ACTIVITIES
                           ON THE TERRITORY OF THE CONGO
                     (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                                      ORDER


                Present: President Yusuf; Vice‑President Xue; Judges Tomka, A
                                                                             ­ braham,
                         Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                         Bhandari, Robinson, Crawford, Gevorgian, Salam,
                         Iwasawa; Judge ad hoc Daudet; Registrar Gautier.



                   The International Court of Justice,
                   Composed as above,
                   After deliberation,
                   Having regard to Articles 48 and 50 of the Statute of the Court and
                Article 67 of its Rules,
                   Having regard to paragraph 345 of the Judgment dated 19 December
                2005 (hereinafter the “2005 Judgment”), by which the Court found,
                inter alia, that:
                            “(1) . . . the Republic of Uganda, by engaging in military activities
                         against the Democratic Republic of the Congo on the latter’s terri-
                         tory, by occupying Ituri and by actively extending military, logistic,
                         economic and financial support to irregular forces having operated
                         on the territory of the DRC, violated the principle of non‑use of force
                         in international relations and the principle of non‑intervention;

                         �����������������������������������������������������������������������������������������������������������������


                                                                                                                                         4




4 CIJ1193_Ord.indb 265                                                                                                                              14/09/21 14:27

                                                 armed activities (order 8 IX 20)                                                   265

                            (3) . . . the Republic of Uganda, by the conduct of its armed forces,
                         which committed acts of killing, torture and other forms of inhumane
                         treatment of the Congolese civilian population, destroyed villages and
                         civilian buildings, failed to distinguish between civilian and military
                         targets and to protect the civilian population in fighting with other
                         combatants, trained child soldiers, incited ethnic conflict and failed
                         to take measures to put an end to such conflict; as well as by its fail-
                         ure, as an occupying Power, to take measures to respect and ensure
                         respect for human rights and international humanitarian law in Ituri
                         district, violated its obligations under international human rights law
                         and international humanitarian law;



                         �����������������������������������������������������������������������������������������������������������������
                             (4) . . . the Republic of Uganda, by acts of looting, plundering and
                         exploitation of Congolese natural resources committed by members
                         of the Ugandan armed forces in the territory of the Democratic
                         Republic of the Congo and by its failure to comply with its obligations
                         as an occupying Power in Ituri district to prevent acts of looting,
                         plundering and exploitation of Congolese natural resources, violated
                         obligations owed to the Democratic Republic of the Congo under
                         international law;

                         �����������������������������������������������������������������������������������������������������������������
                             (5) . . . the Republic of Uganda is under obligation to make repa-
                         ration to the Democratic Republic of the Congo for the injury caused;
                         �����������������������������������������������������������������������������������������������������������������
                             (12) . . . the Democratic Republic of the Congo, by the conduct of
                         its armed forces, which attacked the Ugandan Embassy in Kinshasa,
                         maltreated Ugandan diplomats and other individuals on the Embassy
                         premises, maltreated Ugandan diplomats at Ndjili International Air-
                         port, as well as by its failure to provide the Ugandan Embassy and
                         Ugandan diplomats with effective protection and by its failure to pre-
                         vent archives and Ugandan property from being seized from the
                         premises of the Ugandan Embassy, violated obligations owed to the
                         Republic of Uganda under the Vienna Convention on Diplomatic
                         Relations of 1961;
                         �����������������������������������������������������������������������������������������������������������������
                             (13) . . . the Democratic Republic of the Congo is under obligation
                         to make reparation to the Republic of Uganda for the injury caused”,
                  Having regard to the decision of the Court, set forth in points (6)
                and (14) of paragraph 345 of the said Judgment, whereby the Court reser-
                ved the question of reparation due to each of the Parties for the subse-
                quent procedure in the case, failing agreement between the Parties;


                                                                                                                                         5




4 CIJ1193_Ord.indb 267                                                                                                                        14/09/21 14:27

                                    armed activities (order 8 IX 20)                    266

                   Makes the following Order:
                   1. On 13 May 2015, the Democratic Republic of the Congo (hereinaf-
                ter “the DRC”) submitted to the Court a document dated 8 May 2015
                and entitled “New Application to the International Court of Justice”,
                requesting the Court “to reopen the proceedings that it suspended in the
                case, in order to determine the amount of reparation owed by Uganda to
                the Democratic Republic of the Congo, on the basis of the evidence
                already transmitted to Uganda and which will be made available to the
                Court”. 
                   2. By an Order of 1 July 2015, the Court decided to resume the pro-
                ceedings in the case with regard to the question of reparations. It fixed
                6 January 2016 as the time‑limit for the filing of a Memorial by the DRC
                on the reparation which it considered to be owed to it by the Republic of
                Uganda (hereinafter “Uganda”), and for the filing of a Memorial by
                Uganda on the reparation which it considered to be owed to it by the
                DRC.
                   3. By an Order of 10 December 2015, the President of the Court, at the
                request of the DRC, extended to 28 April 2016 the time‑limit for the filing
                of the Parties’ Memorials on the question of reparations. Following an
                additional request of the DRC, the Court, by an Order of 11 April 2016,
                further extended this time‑limit to 28 September 2016. The Memorials
                were filed within the time‑limit thus extended.
                   4. By an Order of 6 December 2016, the Court fixed 6 February 2018
                as the time‑limit for the filing, by each Party, of a Counter‑Memorial
                responding to the claims presented by the other Party in its Memorial.
                The Counter‑Memorials were filed within the prescribed time‑limit.
                   5. By letters dated 11 June 2018, the Registrar informed the Parties
                that the Court, with reference to Article 62, paragraph 1, of its Rules, had
                identified certain issues on which it would like them to provide further
                information. A list of questions was attached to the Registrar’s letter and
                the Parties were requested to provide responses by 11 September 2018. It
                was further stated that each Party would then be given until 11 October
                2018 to provide any comments it might wish to make on the responses
                received from the other Party. These time‑limits were thereafter extended
                at the request of the Parties. They submitted their responses on 1 Novem-
                ber 2018. In order to address certain problems identified with respect to
                the annexes, the DRC submitted reorganized versions of its responses on
                12 and 20 November 2018. By a letter dated 24 November 2018, the DRC
                indicated that the document filed on 20 November 2018 constituted the
                “final version” of its responses. Each Party then filed its comments on the
                responses of the other Party, within the extended time‑limit fixed by the
                Court for that purpose.
                   6. By letters dated 4 September 2018, the Parties were informed that the
                hearings on the question of reparations would take place from 18 to
                22 March 2019. By a letter dated 11 February 2019, the DRC requested the
                Court to postpone by six months the hearings. By a letter dated 12 February

                                                                                          6




4 CIJ1193_Ord.indb 269                                                                         14/09/21 14:27

                                    armed activities (order 8 IX 20)                      267

                2019, Uganda indicated that it neither opposed nor consented to this request,
                and that it was content to commit the matter to the Court’s judgment. By
                letters dated 27 February 2019, the Parties were notified that the Court had
                decided to postpone the opening of the hearings to 18 November 2019.
                   7. By a joint letter dated 9 November 2019 and filed in the Registry on
                12 November 2019, the Parties requested that the hearings due to open on
                18 November 2019 be postponed for a period of four months “in order to
                afford [their] countries a further opportunity to attempt to amicably settle
                the question of reparations by bilateral agreement”. By letters of
                12 November 2019, the Parties were informed that the Court had decided
                to postpone the opening of the oral proceedings and would determine, at
                the appropriate time, a new date for the hearings, taking into account the
                request of the Parties as well as its schedule of work for 2020.
                   8. By letters dated 9 January 2020, the Registrar indicated that the Court
                would appreciate receiving information from either or both Parties on the
                status of their negotiations. The Court subsequently received several com-
                munications from the Parties providing such information. Having regard to
                these communications, and taking into account the fact that the four‑month
                period of negotiations requested by the Parties had lapsed, the Parties were
                informed by letters dated 23 April 2020 that the Court intended to organize
                the hearings in the case during the first trimester of 2021.
                                                      *
                   9. By letters dated 8 July 2020, the Registrar informed the Parties that,
                while continuing to examine the full range of heads of damage claimed by
                the Applicant and the defences invoked by the Respondent, the Court
                considered it necessary to arrange for an expert opinion, pursuant to
                Article 67, paragraph 1, of the Rules of Court, with respect to the follow-
                ing three heads of damage for the period between 6 August 1998 and
                2 June 2003: first, the loss of human life (in particular, the global estimate
                of the lives lost among the civilian population due to the armed conflict
                on the territory of the Democratic Republic of the Congo and the scale of
                compensation due); secondly, the loss of natural resources (in particular,
                the approximate quantity of natural resources unlawfully exploited dur-
                ing the occupation by Ugandan armed forces of the district of Ituri, and
                the valuation of the damage suffered, as well as the approximate quantity
                and valuation of natural resources plundered and exploited by Ugandan
                armed forces elsewhere in the Democratic Republic of the Congo); and,
                thirdly, property damage (in particular, the approximate number and
                type of properties damaged or destroyed by Ugandan armed forces). The
                Parties were also informed that the Court had fixed Wednesday 29 July
                2020 as the time‑limit within which they could present, in accordance
                with Article 67, paragraph 1, of the Rules of Court, their respective posi-
                tions regarding any such appointment, in particular their views on the
                subject of the expert opinion, the number and mode of appointment of
                the experts and the procedure to be followed. By the same letter, the Reg-
                istrar indicated that any comments either Party might wish to make on

                                                                                            7




4 CIJ1193_Ord.indb 271                                                                           14/09/21 14:27

                                        armed activities (order 8 IX 20)                   268

                the reply of the other Party should be furnished by 12 August 2020 at the
                latest.
                   10. By a letter dated 15 July 2020, Uganda took the view that “the
                questions before the Court are not of the sort contemplated” for the
                appointment of experts under Article 50 of the Statute of the Court and
                Article 67, paragraph 1, of the Rules. Uganda, therefore,
                         “strongly object[ed] to the proposal to appoint an expert or experts
                         for the stated purpose because it amount[ed] to relieving the DRC of
                         the primary responsibility to prove her claim (or any particular heads
                         of claim), and assigning that responsibility to third parties, to the
                         prejudice of Uganda and in violation of the relevant principles of
                         international law”.
                  11. By a letter dated 24 July 2020, the DRC stated that it was “favour-
                ably disposed towards the Court’s proposal that, for the three heads of
                damage referred to [in the Registrar’s letter of 8 July 2020], there should
                be recourse to an expert opinion”. The DRC added that recourse to an
                expert opinion was “without prejudice to the judicial role of the Court”
                and that it was “ultimately for the Court, and not the experts, to decide
                on the compensation owed by Uganda to the Democratic Republic of the
                Congo”. The DRC further provided its views on the modalities for the
                appointment of the experts and suggested that the procedure to be fol-
                lowed should correspond to the established practice of the Court.
                  12. By a letter dated 12 August 2020, Uganda provided its comments
                on the views expressed by the DRC regarding the expert opinion envis-
                aged by the Court in the case, reiterating its objections to the appoint-
                ment of experts. According to Uganda,
                         “there is no evidence for the experts to assess or opine on. What
                         remains is for the Court to make the determination as to whether the
                         evidence submitted by the DRC meets the required standard based
                         on its own assessment of the evidence vis-à-vis the applicable princi-
                         ples of international law”.

                                                         *
                   13. The Court recalls that, pursuant to Article 50 of its Statute, it “may,
                at any time, entrust any individual, body, bureau, commission, or other
                organization that it may select, with the task of carrying out an enquiry or
                giving an expert opinion”. The Court has exercised this power in the past
                when the circumstances so required (cf. Corfu Channel (United Kingdom v.
                Albania), Order of 17 December 1948, I.C.J. Reports 1947‑1948, pp. 124 et
                seq.; Maritime Delimitation in the Caribbean Sea and the Pacific Ocean
                (Costa Rica v. Nicaragua), Order of 31 May 2016, I.C.J. Reports 2016 (I),
                pp. 235 et seq.), including for the assessment of the amount of compensation
                owed by a party to another, when the estimates and figures submitted by the
                applicant “raise[d] questions of a technical nature” (Corfu Channel (United

                                                                                             8




4 CIJ1193_Ord.indb 273                                                                            14/09/21 14:27

                                       armed activities (order 8 IX 20)                     269

                Kingdom v. Albania), Order of 19 November 1949, I.C.J. Reports 1949,
                 p. 238). The decision to arrange for an expert opinion in no way prejudges
                 the amount of the reparation due by either party to the other, nor any other
                 question relating to the dispute brought before the Court. It leaves intact the
                 parties’ right to adduce evidence and submit their arguments on those sub-
                jects, in accordance with the Statute and the Rules of Court.
                    14. The Court also recalls that the relevant provisions of the Statute
                and the Rules of Court safeguard the procedural rights of both Parties
                when it arranges for an expert opinion. Pursuant to Article 67, para-
                graph 2, of the Rules of Court, the Parties will be given the opportunity
                to comment upon the expert opinion. In accordance with Article 51 of the
                Statute and Article 65 of the Rules of Court, both Parties will be given
                the opportunity to examine experts in the course of oral hearings under
                the control of the President.
                    15. In the circumstances of this case, the Court is of the view that the
                estimates and figures submitted by the DRC on certain heads of damage
                raise questions of a technical nature that call for the application of
                ­Article 50 of the Court’s Statute. Having heard the Parties pursuant to
                 Article 67, paragraph 1, of the Rules of Court, the Court is now in a posi-
                 tion to define the subject of the expert opinion, state the number and mode
                 of appointment of the experts, and lay down the procedure to be followed.

                                                         *
                                                     *       *

                   16. The Court,
                   Decides that:
                (1) An expert opinion shall be obtained, which will be entrusted to four
                    independent experts appointed by Order of the Court after hearing
                    the Parties.
                (2) For the purposes of determining the reparation owed to the Demo-
                    cratic Republic of the Congo by Uganda for the injury caused as a
                    result of the breach by Uganda of its international obligations, as
                    determined by the Court in its 2005 Judgment, the Court continues
                    to examine the full range of claims and defences to the heads of dam-
                    age claimed by the Applicant. However, with respect to some of these
                    heads of damage, namely, loss of human life, loss of natural resources
                    and property damage, the Court considers it necessary to arrange for
                    an expert opinion, in accordance with Article 67, paragraph 1, of its
                    Rules. The terms of reference for the experts referred to in point (1)
                    above will be as follows:

                                             I. Loss of Human Life
                         (a) Based on the evidence available in the case file and documents
                             publicly available, particularly the United Nations Reports men-

                                                                                              9




4 CIJ1193_Ord.indb 275                                                                             14/09/21 14:27

                                       armed activities (order 8 IX 20)                   270

                             tioned in the 2005 Judgment, what is the global estimate of the
                             lives lost among the civilian population (broken down by manner
                             of death) due to the armed conflict on the territory of the Dem-
                             ocratic Republic of the Congo in the relevant period? 
                         (b) What was, according to the prevailing practice in the Democratic
                             Republic of the Congo in terms of loss of human life during the
                             period in question, the scale of compensation due for the loss of
                             individual human life?

                                          II. Loss of Natural Resources
                         (a) Based on the evidence available in the case file and documents
                             publicly available, particularly the United Nations Reports men-
                             tioned in the 2005 Judgment, what is the approximate quantity
                             of natural resources, such as gold, diamond, coltan and timber,
                             unlawfully exploited during the occupation by Ugandan armed
                             forces of the district of Ituri in the relevant period?

                         (b) Based on the answer to the question above, what is the valuation
                             of the damage suffered by the Democratic Republic of the Congo
                             for the unlawful exploitation of natural resources, such as gold,
                             diamond, coltan and timber, during the occupation by Ugandan
                             armed forces of the district of Ituri?
                         (c) Based on the evidence available in the case file and documents
                             publicly available, particularly the United Nations Reports men-
                             tioned in the 2005 Judgment, what is the approximate quantity
                             of natural resources, such as gold, diamond, coltan and timber,
                             plundered and exploited by Ugandan armed forces in the Dem-
                             ocratic Republic of the Congo, except for the district of Ituri,
                             and what is the valuation of those resources?


                                              III. Property Damage
                    (a) Based on the evidence available in the case file and documents
                         ­publicly available, particularly the United Nations Reports men-
                          tioned in the 2005 Judgment, what is the approximate number
                          and type of properties damaged or destroyed by Ugandan armed
                          forces in the relevant period in the district of Ituri and in
                          June 2000 in Kisangani?
                    (b) What is the approximate cost of rebuilding the kind of schools,
                          hospitals and private dwellings destroyed in the district of Ituri
                          and in Kisangani?
                (3) The references to the administrative divisions on the territory of the
                    Democratic Republic of the Congo mentioned above should be under-
                    stood as those that existed in the Democratic Republic of the Congo
                    during the relevant period, i.e. between 6 August 1998 and 2 June 2003.

                                                                                           10




4 CIJ1193_Ord.indb 277                                                                           14/09/21 14:27

                                     armed activities (order 8 IX 20)                    271

                (4) Before taking up his or her duties, each expert shall make the follow-
                    ing declaration:
                            “I solemnly declare, upon my honour and conscience, that I
                         will perform my duties as expert honourably and faithfully,
                         impartially and conscientiously, and will refrain from divulging or
                         using, outside the Court, any documents or information of a
                         confidential character which may come to my knowledge in the
                         course of the performance of my task.”

                (5) The Registrar shall be responsible for the secretarial arrangements of
                    the experts. He may appoint officials of the Registry to perform these
                    duties.
                (6) The Registrar shall place the pleadings and annexed documents in the
                    case at the disposal of the experts, who shall treat them as confidential
                    so long as they have not been made available to the public in accord-
                    ance with Article 53, paragraph 2, of the Rules of Court.
                (7) The experts shall prepare a written report on their findings and file it
                    with the Registry. That report shall be communicated to the Parties,
                    which shall be given the opportunity of commenting upon it, pursuant
                    to Article 67, paragraph 2, of the Rules of Court.
                (8) The experts shall be present, in so far as required, at the oral proceed-
                    ings. They will answer questions from the Agents, Counsel and Advo-
                    cates of the Parties, pursuant to Article 65 of the Rules of Court.
                (9) The Court reserves the right to put further questions to the experts if
                    it thinks fit.

                  Done in French and English, the French text being authoritative, at the
                Peace Palace, The Hague, this eighth day of September, two thousand
                and twenty, in three copies, one of which will be placed in the archives of
                the Court and the others transmitted to the Government of the Demo-
                cratic Republic of the Congo and the Government of the Republic of
                Uganda, respectively.

                                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                                    President.
                                                         (Signed) Philippe Gautier,
                                                                      Registrar.

                  Judges Cançado Trindade and Sebutinde append separate opinions
                to the Order of the Court.
                                                                      (Initialled) A.A.Y.
                                                                       (Initialled) Ph.G.



                                                                                          11




4 CIJ1193_Ord.indb 279                                                                          14/09/21 14:27

